In an action by a tenant, inter alia, for injunctive relief against the termination of the tenancy and specific performance of an alleged lease, the defendants appeal from an order of the Supreme Court, Westchester County (Miller, J.), entered November 4, 1988, which granted the plaintiff’s motion for a preliminary injunction and denied the defendants’ cross motion to dismiss the complaint for failure to state a cause of action, or, in the alternative, for summary judgment.
Ordered that the order is affirmed, with costs.
It is well settled that an application for a preliminary injunction requires a showing that (1) the movant is likely to succeed ultimately on the merits, (2) the movant will suffer irreparable injury absent granting the preliminary injunction, *642and (3) a balancing of the equities favors granting of the preliminary injunction (see, Weissman v Kubasek, 112 AD2d 1086; Barone v Frie, 99 AD2d 129; 7A Weinstein-Korn-Miller, NY Civ Prac If 6301.13a). In the case at bar, there has been a sufficient showing in the moving papers of these three requirements.
We have considered the defendants’ remaining contentions and find them to be without merit. Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.